J-S13004-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    IN THE INTEREST OF: P.T.G., A MINOR            IN THE SUPERIOR COURT
                                                      OF PENNSYLVANIA




    APPEAL OF: P.T.G., A MINOR

                                                      No. 1635 MDA 2021


        Appeal from the Dispositional Order Entered November 18, 2021
           In the Court of Common Pleas of Northumberland County
               Juvenile Division at No: CP-49-DP-0000083-2011


BEFORE: STABILE, J., KING, J., and STEVENS, P.J.E.*

MEMORANDUM BY STABILE, J.:                              FILED JUNE 09, 2022

        Appellant, P.T.G. (“Child”), appeals from the November 18, 2021

dispositional order adjudicating him dependent, removing him from the home

of M.G., his mother (“Mother”), and C.S., his maternal grandmother

(“Maternal Grandmother”), placing Child in foster care, and ordering

supervised visitation with a goal of reunification. We affirm in part and vacate

in part.

        Northumberland County Children and Youth Services (“CYS” or the

“Agency”) has been involved with Child’s family since 2011, when he was four

years old. Child was first adjudicated dependent on November 30, 2011 and

placed in legal custody of CYS. He remained in placement until February of


____________________________________________


*   Former Justice specially assigned to the Superior Court.
J-S13004-22


2013, after which Child and Mother lived with Maternal Grandmother and

Child’s maternal grandfather, who has since passed away. On December 27,

2016, CYS received another referral when Mother overdosed on heroin in the

family home. CYS first received concerns about truancy from Child’s school

in November of 2019, and again on March 5, 2020. On February 18, 2021,

CYS met with Maternal Grandmother regarding Child’s failure to complete

schoolwork and his failure to login to remote learning sessions.       Another

meeting occurred on February 23, 2021 regarding, among other things, Child’s

pending failure of several of his seventh-grade courses.           CYS filed a

dependency petition on March 18, 2021 alleging that Child was without proper

parental care or control, and that he was habitually truant from school. The

trial court conducted a hearing on May 6, 2021 and declined to adjudicate him

dependent or remove him from the home.

      The instant matter arose from an October 13, 2021 referral informing

CYS that Child had completely failed to attend school during the 2021-2022

school year. N.T., 11/10/21, at 16. Several subsequent attempts to contact

the family were unsuccessful.    Id. at 16-18.    On November 9, 2021, CYS

personnel and a local police officer traveled to Maternal Grandmother’s home,

where Mother and Child both lived. Initially no one answered the door, but

Mother eventually arrived as a passenger in a car.       Id. at 18.   She was

slumped over in the back of the car, and after exiting the vehicle she exhibited

slurred speech and difficulty in standing. Id. at 18; N.T. 11/18/21, at 13.


                                     -2-
J-S13004-22


Mother claimed she had just come from a methadone clinic. N.T 11/18/21, at

23.   While Mother was present, the CYS caseworker was able to contact

Maternal Grandmother—Child’s legal guardian—by phone. N.T. 11/10/21, at

18. Maternal Grandmother claimed to be shopping in Selinsgrove, but the

police officer heard voices from inside the home. Id. at 18-19; N.T. 11/18/21,

at 16-18. Eventually, Maternal Grandmother came to the door with Child. Id.

She was unable to provide any verification that Child was enrolled in any cyber

school or private school. N.T. 11/10/21, at 18-19; N.T. 11/18/21, at 19-20.

Also, Grandmother spoke of difficulties in her life stemming from her

deteriorating mental and physical health and the recent death of her husband,

Child’s grandfather. N.T. 11/10/21, at 19; N.T. 11/18/21, at 16.

      On November 9, 2021, CYS received a verbal order granting them

physical custody of Child. N.T. 11/10/21, at 19-20. A shelter care hearing

took place on November 10, 2021, and the trial court granted CYS’s petition

for protective custody.   Id. at 30-31.    CYS filed a dependency petition on

November 12, 2021, alleging that Child was without proper parental care or

control.

      At the November 18, 2021 hearing on the petition, school officials

confirmed Child’s total absence from school during the Fall of 2021. N.T.,

11/18/21, at 28. Child’s school received nothing regarding Child’s enrollment

in any other school until a November 12, 2021 request from Milton Area School

District. Id. at 46. Child failed two subjects as a seventh grader the previous


                                     -3-
J-S13004-22


year and never completed a required summer remedial program. Id. at 29-

32, 44-45.    Thus, he would have had to repeat seventh grade when he

returned. Id. at 50. The principal confirmed that truancy letters had been

sent on October 26, 2021 and November 9, 2021.           Id. at 48.   A school

attendance improvement meeting between Mother, Maternal Grandmother,

and school officials occurred on November 15, 2021, just before the hearing.

Id. at 43, 50.        Otherwise, the truancy proceeding had gone no further.

Rather, the school referred the matter to CYS and the local police, resulting in

the welfare check on November 9, 2021.

      At the conclusion of the hearing, the trial court entered the order on

appeal. P.T.G. filed this timely appeal, presenting the following questions:

      1. Did the lower court commit an error of law and abuse its
         discretion when it allowed the Guardian Ad Litem, to orally
         amend the Agency’s petition for dependency to include
         truancy?

      2. Did the lower court commit an error of law and abuse its
         discretion by finding Child dependent?

      3. Did the lower court commit an error of law and abuse its
         discretion by removing Child from the custody of Maternal
         Grandmother and placing Child in foster care?

      4. Did the lower court commit an error of law and abuse its
         discretion by ordering supervised visitation?

Child’s Brief at 6.

      We address these arguments in turn, beginning with Child’s argument

that the trial court erred in granting the Guardian Ad Litem’s (“GAL”) motion

to amend the Agency’s dependency petition.          The Agency’s dependency


                                      -4-
J-S13004-22


petition was a partially preprinted form with a checklist quoting verbatim the

statutory bases for dependency under § 6302. CYS checked the box next to

lack of parental control (subsection one of the statutory definition) but did

not check the box next to habitual truancy (subsection five of the statutory

definition). Because of this, Mother’s counsel lodged an objection and asked

the trial court to exclude all of the truancy evidence as irrelevant.     N.T.

11/18/21, at 55. Initially, the trial court agreed and sustained the objection.

Id. In response, the GAL moved to amend the petition, arguing that all parties

were on notice that Child’s absence from school was at issue—indeed that was

the reason for the October 13, 2021 referral that culminated in the

dependency hearing. Id. at 57. The Agency did not join in the GAL’s motion

and argued the GAL had no authority to amend the Agency’s petition:

      For full context, we quote the exchange among counsel:

      [GAL]: Your Honor, I would, as the Guardian Ad Litem, based
           upon the hour’s worth of testimony that we’ve heard, I
           would ask that the dependency petition be modified to
           include an allegation under Paragraph 5 which the parties
           were on notice of. Everybody thought that box five was
           checked about compulsory school attendance.

      [CYS Counsel]: I don’t –

      [GAL]: This testimony was gone over in depth at the shelter care.
           So I think – I think everybody was on – everyone thought it
           was part of the petition. So I’d ask that it be modified to
           include that.

      [CYS Counsel]: And I’m not going to allow for my petition to be
           modified. I mean I don’t think you can modify what I filed.
           We are here because this child lacks proper parental care
           and control. It’s not – yes, the child was not attending


                                     -5-
J-S13004-22


              school. If everybody wants to stipulate to that, that’s fine.
              I’m not the one that’s – was asking about about [sic] –
              pardon me?

       [Child’s Counsel]: The school just filed the – for the safe program
             – for the safe meeting. They just did that.

       [CYS Counsel]: But he still wasn’t attending. Whether or not the
            school did its job or not is not […] the issue here.

                                           […]

       [Maternal Grandmother’s Counsel]: The reason that the initial
            referral came was for truancy. That has been testified in
            this hearing. If the agency is not going forward on that
            ground, then why are they reviewing cases removing kids
            because of truancy?

              Southern Columbia – I mean regardless of what is true
              Southern Columbia did not follow the correct truancy
              procedure by statute. […]

              Again they have to start with this compulsory school
              attendance improvement plan meeting. They did not do
              that. So the whole case essentially has begun over a
              truancy and the child not going to school; and even if we
              don’t even dispute that he has not been going to school, the
              procedure that needs to be followed by statute[1] was not
              followed –


____________________________________________


1 Maternal Grandmother’s counsel refers to 24 P.S. § 13-1333.1 of the Public
School Code. § 13-1333.1, titled “Procedure by school when child habitually
truant,” which provides in relevant part as follows:

       (a) When a child is habitually truant and under fifteen (15) years
       of age at the time of referral, the school:

              (1) Shall refer the child to either of the following:

            (i) A school-based            or   community-based   attendance
       improvement program.

(Footnote Continued Next Page)


                                           -6-
J-S13004-22


       [CYS Counsel]: By the school.

       [Maternal Grandmother’s Counsel]: Yes.

       [CYS Counsel]: That has nothing to do with the agency. The
            agency – failing to get an adequate education for a child is
            a child welfare category, and it doesn’t necessarily mean
            that it goes to – that it falls under your definition of what
            the school must do for truancy.

                                           […]

       [CYS Counsel]: Failure to get the child an education is neglect.
            That’s the parental responsibility whether or not the school
            did what they were supposed to do or not. The fact of the
            matter is that this child has not gone to school for it’s going
            on two years, but has not been at all, and has not registered
            until when the agency received custody, and they went up
            and registered him in Milton because that’s where he’s
            staying right now.

              So [Mother] and [Maternal Grandmother] did nothing. And
              that is a component of our case regarding not having proper
              parental care or control.

____________________________________________


             (ii) The county children and youth agency for services or for
       possible disposition as a dependent child under the provisions of
       42 Pa.C.S. Ch. 63 (relating to juvenile matters).

             (2) May file a citation in the office of the appropriate judge
       against the person in parental relation who resides in the same
       household as the child.

                                           […]

            (d) When referring a habitually truant child to the
       county children and youth agency or filing a citation with
       the court because a child has been habitually truant, the
       school shall provide verification that a school attendance
       improvement conference was held.

24 P.S. § 13-1333.1(a), (d) (emphasis added). Given our disposition in the
main text, we need not consider the effect of the school district’s compliance,
or lack thereof, with these dictates.

                                           -7-
J-S13004-22


Id. at 56-59.

      Despite CYS counsel’s statement that it did not wish to amend its own

petition, the trial court granted the GAL’s motion to amend. Id. at 60. Child

argues that the trial court erred because the GAL was not the proper party to

move for amendment.        The GAL argues that the amendment was proper,

noting that the applicable procedural rule is not specific as to who may amend

a petition:

      A. Amendment.

      (1) Mandatory. The court shall allow a petition to be amended
      when there is a defect in:

              (a) form;

              (b) the description of the allegations;

              (c) the description of any person or property; or

              (d) the date alleged.

      (2) Discretionary. Absent prejudice to any party, the court may
      allow a petition to be amended if the petition alleges a different
      set of events or allegations, where the elements or matters of
      proof by any party are materially different from the elements or
      matters of proof to the allegation originally petitioned.

Pa.R.J.C.P. 1334(A).

      Rule 1334(A)(2), the GAL notes, is not specific as to the proper movant

for an amendment. Thus, she believes her motion was proper because Rule

1334(A)(2) does not exclude amendment of a dependency petition by a non-

filing party. We find this argument unavailing, however, because the Rules of

Juvenile Procedure are very specific as to who may file a dependency petition.



                                       -8-
J-S13004-22


Rule 1330, which governs the filing of dependency petitions, permits the

county agency to file a dependency petition within 24 hours of a shelter care

hearing. Pa.R.J.C.P. 1330(A)(2). The official comment to Rule 1330 explains,

“paragraph (A)(2) requires that the county agency file a petition. Any other

person, other than the county agency, is to file an application to file a petition

under Rule 1320.” Pa.R.J.C.P. 1330, cmt. Because the instant petition was

filed by the Agency in accord with Rule 1330, we discern no valid basis for

permitting the GAL to amend it.           Any party wishing to file a dependency

petition on grounds other than those specified in the Agency’s petition would

have had to proceed under Rule 1320.

       Based on the foregoing, the trial court erred in granting the GAL’s

motion to amend the Agency’s petition over the Agency’s objection.            We

therefore analyze the trial court’s adjudication of dependency 2 based on the

grounds specified in the Agency’s petition—lack of parental care or control.3

       Thus, we come to Child’s second argument, in which he claims the trial

court erred in adjudicating him dependent. Child argues the trial court erred

because the Agency’s petition did not alleged habitual truancy as a basis for

adjudicating him dependent and most of the evidence at the hearing

addressed Child’s truancy problems.            Child argues that truancy was not


____________________________________________


2 The trial court adjudicated Child dependent for both lack of parental care or
control and habitual truancy.

3   We note with disapproval that the Agency has not filed an appellate brief.

                                           -9-
J-S13004-22


properly in issue and that it could not have been, because the school district

failed to follow proper statutory procedures before referring the matter to the

Agency. Child does not expressly argue a violation of procedural due process.

The only law he cites, other than the general principles governing an

adjudication of dependency, is § 13-1333.1, quoted above, regarding the

procedures to be followed by a school district in a truancy proceeding.

      Child’s argument ignores the fact that the applicable provision of § 6302

which the Agency quoted verbatim in its petition, defines a dependent child

as one lacking in “proper parental care or control, subsistence, education as

required by law or other care or control necessary for his physical, mental,

or emotional health, or morals.” 42 Pa.C.S.A. § 6302, Dependent child (1)

(emphasis added). Thus, the statutory definition of dependency, insofar as it

addresses a child’s educational needs, is not limited in scope to truancy issues

under subsection five.

      Turning to the facts, the record demonstrates that Child’s total failure

to attend school during what would have been his eighth-grade year was an

issue, and all parties were well aware of it. The record also demonstrates that

Child’s attendance issues went at least as far back as February of 2020. But

Child’s educational issues were broader than that. During Child’s 2020-2021

seventh-grade year, he failed two courses.      Child then failed to complete

summer remedial work that could have allowed him to move forward to eighth

grade for the 2021-2022 school year. The Agency’s repeated attempts to help


                                     - 10 -
J-S13004-22


the family address these issues were futile. We discern no abuse of discretion

in the trial court’s finding, by clear and convincing evidence, that Child was

dependent because he was not receiving an education as required by law

under 42 Pa.C.S.A. § 6302, Dependent child (1).

       Next, Child argues the trial court erred in removing him from the home

of Maternal Grandmother.          Child’s legal argument on this point addresses

visitation rather than his removal from the home. We will address visitation

below. Regarding Child’s removal from the home, we note that the November

18, 2021 dispositional order made applicable findings in accord with 42

Pa.C.S.A. § 6351(b).4 Order of Disposition, 11/18/21, at 2. Child has failed

to develop any meritorious argument in support of his third assertion of error.

       Finally, Child argues that the trial court erred in imposing supervised

visitation.   Child cites In re C.J., 729 A.2d 89 (Pa. Super. 1999), for the

proposition that “parental visitation is usually not denied or limited [where the

goal is reunification] unless visitation with the parent poses a grave threat to

the child.”    Id. at 95.      In C.J., the parents were incarcerated in state

correctional institutions far distant from their children’s foster homes. The

trial court restricted visitation to once every six months, to coincide with

parents’ appearances for dependency review hearings. Id. at 92. This Court,



____________________________________________


4 Section 6351(b) provides, among other things, that the trial court must find
that continuation in the home would be detrimental to the child’s welfare, that
reasonable efforts were made to avoid placement. 42 Pa.C.S.A. § 6351(b).

                                          - 11 -
J-S13004-22


reasoning that the parents were to blame for their criminal convictions and

that the state was under no obligation to transport them long distances for

child visits, affirmed. Id. at 96-97.

      C.J., as is obvious, involved circumstances distinct from the instant

case, and it does not advance Child’s argument. Here, the trial court ordered

no less than one hour per week of supervised visitation between Mother,

Maternal Grandmother, and Child.         Order, 11/22/21, at 2.   Child does not

acknowledge the general rule, described in C.J., that “[t]he polestar and

paramount concern in evaluating parental visitation, in dependency as well as

non-dependency situations, is the best interests and welfare of the children.”

Id. at 94. Child does not explain how the trial visitation schedule was not in

Child’s best interest, nor does he explain why the visitation schedule

constitutes so severe a restriction as to require application of the “grave

threat” standard.   We observe, for example, that the Pennsylvania Code

provides that county agencies “shall provide opportunity for visits between the

child and parents as frequently as possible but no less frequently than once

every 2 weeks at a time and place convenient to the parties and in a location

that will permit interaction[….]” 55 Pa. Code. 3130.68 (emphasis added). We

are cognizant that this provision governs county agencies but is not binding

on reviewing courts.     C.J., 729 A.2d at 94.       Regardless, § 3130.68, in

condoning bi-weekly rather than weekly visitation, undermines Child’s




                                        - 12 -
J-S13004-22


argument that the visitation schedule was unlawfully restrictive.        Because

Child’s final argument finds no support in the law he cites, it fails.

      In summary, we have concluded that the trial court erred in granting

the GAL’s motion to amend the Agency’s dependency petition to include an

allegation of habitual truancy under 42 Pa.C.S.A. § 6302, Dependent child (5).

We vacate the dispositional order insofar as it found Child dependent under

that subsection. Because Child’s remaining arguments lack merit, we affirm

the dispositional order insofar as it found Child dependent under 42 Pa.C.S.A.

§ 6302, Dependent child (1).

      Order of disposition affirmed in part and vacated in part. Jurisdiction

relinquished.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 06/09/2022




                                      - 13 -